          Case 21-30796 Document 34 Filed in TXSB on 04/28/21 Page 1 of 3

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                             §           CASE NO. 21-30796
                                                   §
ANEL LAURA HERRERA                                 §           CHAPTER 13
     DEBTOR                                        §
                                                   §
FORD MOTOR CREDIT COMPANY LLC                      §
     MOVANT                                        §
                                                   §
V.                                                 §
                                                   §
ANEL LAURA HERRERA;                                §
OSVALDO E. HERRERA and                             §
DAVID G. PEAKE, TRUSTEE                            §
     RESPONDENTS                                   §

              MOTION FOR RELIEF FROM THE STAY AND CO-DEBTOR STAY
                       REGARDING NONEXEMPT PROPERTY

 THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF IT IS GRANTED, THE MOVANT MAY
 ACT OUTSIDE OF THE BANKRUPTCY PROCESS. IF YOU DO NOT WANT THE STAY LIFTED, IMMEDIATELY
 CONTACT THE MOVING PARTY TO SETTLE. IF YOU CANNOT SETTLE, YOU MUST FILE A RESPONSE AND
 SEND A COPY TO THE MOVING PARTY AT LEAST 7 DAYS BEFORE THE HEARING. IF YOU CANNOT
 SETTLE, YOU MUST ATTEND THE HEARING. EVIDENCE MAY BE OFFERED AT THE HEARING AND THE
 COURT MAY RULE.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

 THERE WILL BE A HEARING ON THIS MATTER ON JUNE 1, 2021 AT 1:00 P.M. IN COURTROOM 401, 515
 RUSK AVENUE, HOUSTON, TEXAS 77002.




         1.      This motion requests an order from the Bankruptcy Court authorizing the person
                 filing this motion to foreclose on or to repossess the property that is identified in
                 paragraph 3.

         2.      Movant: FORD MOTOR CREDIT COMPANY LLC.

         3.      Movant, directly or as agent for the holder, holds a security interest in 2016
                 FORD FOCUS; Serial No. 1FADP3F24GL360300.

         4.      Movant has reviewed the schedules filed in this case. The property described in
                 paragraph 3 is not claimed as exempt by the debtors.

         5.      Type of collateral (e.g., Home, Manufactured Home, Car, Truck, Motorcycle):
                 CAR
         Case 21-30796 Document 34 Filed in TXSB on 04/28/21 Page 2 of 3

        6.       Debtors’ scheduled value of property: $ 7,087.50.

        7.       Movant’s estimated value of property: $ 9,500.00.

        8.       Total amount owed to movant: $ 8,634.48.

        9.       Estimated equity (paragraph 7 minus paragraph 8): $ 865.52.

        10.      Total pre and post-petition arrearages: $ 359.79.

        11.      Total post-petition arrearages: $ 359.79.

        12.      Amount of unpaid, past due property taxes, if applicable: $ None.

        13.      Expiration date on insurance policy, if applicable: Unknown.

        14.         XX          Movant seeks relief based on the debtors’ failure to make payments.
                 Debtors’ payment history is attached as exhibit “A.” Movant represents that the
                 attached payment history is a current payment history reflecting all payments,
                 advances, charges and credits from the beginning of the loan. Movant further
                 represents that the payment history is self explanatory or can be interpreted by
                 application of coding information that is also attached. Movant acknowledges
                 that the Court may prohibit the use of parol evidence to interpret a payment
                 history that does not satisfy these representations.

        15.                Movant seeks relief based on the debtors’ failure to provide a certificate
                 of insurance reflecting insurance coverage as required under the debtors’ pre-
                 petition contracts.

        16.      If applicable: Name of Co-Debtor: OSVALDO E. HERRERA

        17.      Based on the foregoing, movant seeks termination of the automatic stay to allow
                 movant to foreclose or repossess the debtors’ property and seeks to recover its
                 costs and attorneys’ fees in an amount not to exceed the amount listed in
                 paragraph 9.

        18.      Movant certifies that prior to filing this motion an attempt was made to confer
                 with the Debtors’ counsel (or with Debtor, if pro se) either by telephone, by e-
                 mail or by facsimile, by the following person on the following date and time:
                 April 22, 2021 @ 10:17 a.m. via email by Laura Chin and April 22, 2021 via
                 first class mail by George Dunn An agreement could not be reached. If
                 requested by debtors or debtors’ counsel, a payment history in the form attached
                 to this motion was provided at least two days, excluding intermediate weekends
                 and holidays, before this motion was filed.




Motion for Relief from the Stay and Co-debtor Stay Regarding Exempt Property                   Page 2
         Case 21-30796 Document 34 Filed in TXSB on 04/28/21 Page 3 of 3


Date: April 28, 2021                      ______________________________________________
                                          GEORGE F. DUNN
                                          Texas Bar Number 24097630
                                          DEVLIN, NAYLOR & TURBYFILL, P.L.L.C.
                                          5120 Woodway, Suite 9000
                                          Houston, Texas 77056-1725
                                          (713) 622-8338 (Phone)
                                          (713) 622-4586 (Fax)

              Certificate of Service and Certificate of Compliance with BLR 4001

        A copy of this motion was served on the persons shown on exhibit “1” at the addresses
reflected on that exhibit on April 28, 2021 by prepaid United States first class mail. Movant
certifies that movant has complied with Bankruptcy Local Rule 4001.


                                                   _________________________________________
                                                   GEORGE F. DUNN


ANEL LAURA HERRERA                                         ERIC SOUTHWARD
9802 Brookshire Street                                     BUSBY & SOUTHWARD
Houston, Texas 77041                                       715 E. Whitney Street
DEBTOR                                                     Houston, Texas 77022
                                                           ATTORNEY FOR DEBTORS
OSVALDO E. HERRERA
9802 Brookshire Street                                     DAVID E. PEAKE
Houston, Texas 77041                                       9660 Hillcroft, Suite 430
CO-DEBTOR                                                  Houston, Texas 77096-3856
                                                           CHAPTER 13 TRUSTEE




Motion for Relief from the Stay and Co-debtor Stay Regarding Exempt Property            Page 3
